Citation Nr: 1136746	
Decision Date: 09/29/11    Archive Date: 10/11/11	

DOCKET NO.  08-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include chronic lumbosacral strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a decision of June 2010, the Board denied entitlement to service connection for a low back disability, to include chronic lumbosacral strain with degenerative joint disease.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in an Order of November 2010, vacated the Board's June 2007 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a November 2010 Joint Motion for Remand.  The case is now, once more, before the Board for appellate review.  

For reasons which become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks service connection for a chronic low back disability, to include chronic lumbosacral strain with degenerative joint disease.  In pertinent part, it is contended that the disability in question had its origin during the Veteran's period of active military service.  

In that regard, during the course of a hearing before the undersigned Veterans Law Judge in January 2010, the Veteran indicated that he had in the past and was currently receiving treatment for his low back disability from a private physician, Dr. Branon.  See Transcript, pp. 7, 12.  While in correspondence of January 2010, Dr. Branon indicated that she was the Veteran's primary care physician, and had been treating him "since September 2008," records of that treatment are not at this time a part of the Veteran's claims folder.  Moreover, in a May 2011 statement, another private physician, Dr. Handal, indicated that the Veteran had "shown him some paperwork" which appeared to be "doctor consultations" for complaints of back and leg pain dating "back to the 1970's," this "paperwork" is likewise not at this time a part of the Veteran's claims folder.  

The Board observes that, in August 2011, and subsequent to the issuance of a Supplemental Statement of the Case in June 2009, there was received at the Board additional evidence in the form of letters from a former associate and the Veteran's spouse, as well as correspondence from one of the aforementioned private physicians, and a report of a magnetic resonance imaging of the Veteran's lumbar spine conducted in October 2010.  That additional evidence is pertinent to the Veteran's claim for service connection for a low back disability, to include chronic lumbosacral strain with degenerative joint disease.  Accordingly, absent a waiver, such evidence must be referred to the agency of original jurisdiction for initial review.  Currently, there exists no written waiver (as required by regulation) of the Veteran's right of initial review by the RO of the evidence that was submitted in August 2011.  See 38 C.F.R. § 20.1304(c) (2010).  Accordingly, the evidence in question must be returned for initial consideration.  

Finally, while following a VA medical examination in May 2007, an opinion was offered regarding the nature and etiology of the Veteran's current low back disability, that opinion was furnished prior to the receipt of the aforementioned statements from the Veteran's private physicians, both of which could have some bearing on the adjudication of the Veteran's current claim.  Under the circumstances, the Board is of the opinion that an additional VA examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:  

1.  The RO/AMC should contact the Veteran, with a request that he provide the full address for Dr. John A. Handal, who provided a statement in support of the Veteran's claim.  The RO/AMC should additionally request that the Veteran provide copies of the documents he apparently provided to Dr. Handal, as described in the May 2011 statement as "paperwork" consisting of "doctor consultations" for complaints of back and leg pain dating "back to the 1970's."  All such information/records, once obtained, should be made a part of the Veteran's claims folder.  Moreover, should such records prove unavailable, the RO/AMC should specifically so state.  

2.  The RO/AMC should then contact Drs. Branon and Handal, with a request that they provide copies of any and all records of treatment of the Veteran for his claimed low back disability.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2010, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Moreover, the Veteran and his representative should be informed of any such problem.  

4.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of his current low back disability.  To the extent possible, such examination should be conducted by an examiner who has not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the orthopedic examination, the examiner should offer an opinion as to whether the Veteran's current low back disability, however diagnosed, at least as likely as not had its origin during the Veteran's period of active military service.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a low back disability, to include lumbosacral strain with degenerative joint disease.  This adjudication should specifically include consideration of the aforementioned evidence received by the Board in August 2011.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010)..



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



